Citation Nr: 1207520	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as secondary to service-connected spine disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to June 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO denied service connection for a cardiovascular disability.  The Veteran filed a notice of disagreement (NOD) in June 2005, and the RO issued a statement of the case (SOC) in May 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2006.  

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an October 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.




REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the prior, November 2010 remand, the Board specifically requested that, on cardiovascular examination, the physician identify all current cardiovascular disabilities, to include hypertension.  Then, with respect to each diagnosed disability, the examiner was requested to provide an opinion as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that the disability had its onset in service or was aggravated by service-connected spine disabilities.  In rendering the opinion, the examiner was requested to specifically address the relationship, if any, between elevated blood pressure readings in service and current disability.  

Pursuant to the remand, in December 2010, the Veteran underwent VA heart examination.  The diagnosis was essential hypertension-controlled.  The examiner concluded that hypertension was less likely as not (less than 50/50 probability) caused by or a result of service and less likely as not (less than 50/50 probability) aggravated by service-connected spine disabilities.  The examiner's rationale was that although pain may certainly cause a transient elevation in one's blood pressure (which improves once the pain improves), it did not cause the chronic, systemic condition of hypertension.  Additionally, no consistent correlation had been demonstrated to establish a nexus between the Veteran's perceived level of pain and his blood pressure readings.  Further, the examiner noted that there was no clinical evidence, based on the results of the Veteran's Holter monitor or serial EKGs taken over the last several years for any current tachycardia or other arrhythmias.  The examiner found that no additional evidence had been submitted to attribute the Veteran's claimed symptoms to any time spent in service or to his service-connected spine conditions.  Thus, although the examiner concluded that it was less likely that the hypertension was caused by or a result of service and less likely aggravated by service-connected spine disabilities, the examiner did not offer rationale for why service connection was not warranted on a direct basis.  The examiner also did not specifically address the effect, if any, of medication taken for the service-connected spine disabilities on current cardiovascular disability.

Thus, the above-noted opinion is inadequate in that it does not completely resolve the question of the etiology of current cardiovascular disability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face).  The Board points out that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not contain an adequate medical opinion to resolve the claim remaining on appeal, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should request from the physician who conducted the December 2010 VA examination a supplemental opinion regarding the etiology of the Veteran's claimed cardiovascular disability.  The RO should arrange for the Veteran to undergo further examination only if the December 2010 physician is unavailable or cannot provide the requested opinion without an examination of the Veteran.

If further examination is warranted, the Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

During the December 2010 VA examination, the Veteran reported that he received "social security disability for his back/syringomyelia, neck and cardio-vascular status."  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records that may be pertinent to the claim, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the RO should forward the entire claims file, to include a copy of this REMAND, to the physician who conducted the December 2010 VA examination for a supplemental opinion.

For each identified cardiovascular disability, to include hypertension, the physician should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability has its onset in or is otherwise medically related to service. , or (b) was caused or is aggravated (worsened beyond natural progression) by service-connected spine disabilities.

In rendering the requested opinion, it would be helpful if the examiner addressed direct and secondary service connection separately.

In addressing each theory of entitlement, the physician should specifically consider and discuss all pertinent in- and post-service records (including the Veteran's SSA records) reflecting elevated blood pressure readings and their relationship, if any, to current disability, as appropriate.

Moreover, in addressing the question of a secondary relationship, the examiner should specifically consider and discuss the effect, if any, of medication taken for the service-connected spine disabilities on any cardiovascular disability (i.e., whether any current disability is aggravated by the medication taken for the service-connected spine disabilities).

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation,

If the December 2010 physician is unavailable, or cannot provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim).

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


